Title: From Alexander Hamilton to James McHenry, 2 July 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York July 2d. 1799—
          
          Major Bradley observing that the recruiting service is attended with particular expence to the Officers, and that four month’s pay is, generally, due to them, urges a Supply to that extent. The request being reasonable will I doubt not, engage a correspondent attention
          With great considn. & respect &c.
          
            P.S. He Seems uncertain about the destination of his Cloathing—Has it been forwarded & has he been advised? Col: Hall in a letter of the 26th. of June regrets the non receipt of Qr. Master’s Articles, generally especially tents, & Camp Kettles and urges a further supply of Cloathing.
          
        